Citation Nr: 0605845	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis, arthritis, and spina bifida of the lumbar spine.  

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to ankylosing spondylitis, 
arthritis, and spina bifida of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2004, it was determined that the 
requisite new and material evidence had been received to 
reopen the previously denied claim of entitlement to service 
connection for a lumbar spine disorder.  The case was 
remanded to the Department of Veterans Affairs (VA) St. 
Louis, Missouri, Regional Office (RO) via the Appeals 
Management Center (AMC), in Washington, D.C. for additional 
development and consideration of the issue of entitlement to 
service connection for a lumbar spine disability on a de novo 
basis as well as the issue of entitlement to service 
connection for a cervical spine disorder.  In September 2005, 
a supplemental statement of the case was issued and the case 
was returned to the Board for appellate review.  

The appeal is again REMANDED to the RO via the AMC in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The August 2004 remand gave the VBA AMC very specific 
instructions regarding the type of notice and information 
that needed to be provided to the veteran and his 
representative in order to assist them in the development of 
the veteran's claims.  

The AMC was to have provided notice concerning the kind of 
evidence or other information that is required to 
substantiate his claims that would take into account all 
potentially relevant grounds and theories of service 
connection, including secondary service connection and the 
presumption concerning arthritis that is manifested to a 
compensable degree within one year after a veteran's 
separation from service.  See 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.310 (2005).  The notice was to have 
specifically apprised the veteran that he may identify or 
submit lay statements as evidence that he fell and injured 
his back during service.

In addition, the AMC was to have provided the veteran and his 
representative with notice concerning the fact that certain 
VA and private medical records that he or his representative 
had identified as being relevant to the disabilities in 
concern had not been obtained.  In the preparation of this 
notice, the AMC was asked to compare the medical records that 
were on file with the written statements or hearing testimony 
given by the veteran and his representative throughout the 
history of this case identifying other medical records.  The 
notice was to have asked the veteran to supply any additional 
identifying information or other clarification needed to 
obtain these records.  Specifically, the remand required that 
the notice (i) identify the specific records VA was unable to 
obtain; (ii) explain the efforts VA made to obtain the 
records; and (iii) describe any further action VA will take 
regarding the claim(s), including, but not limited to, 
advising the veteran that VA will decide the claim(s) based 
on the evidence of record unless he submits the records VA 
was unable to obtain.

Following the Board's remand, in August 2004, the VBA AMC 
issued a letter to the veteran that provided general 
information pertaining to the proper development of a claim 
under the Veteran's Claims Assistance Act of 2000 (VCAA).  
The letter, however, did not provide any of the very detailed 
and specific information that was required under the Board's 
remand as noted above.  Moreover, there is no indication that 
a copy of the letter was provided to the veteran's 
representative as had been required by the Board.  

Further, the Board's 2004 remand requested that the VBA AMC 
provide the veteran with a pertinent examination for the 
purpose of determining the etiology of the veteran's back 
disorders.  It was requested that the examiner offer a series 
of specific opinions.  One of the opinions requested was 
whether it is at least as likely as not (50 percent 
likelihood or greater) that the veteran had arthritis of the 
lumbar spine or the cervical spine within one year after 
April 1970.

Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination in February 2005.  In the report of 
the examination, the examiner provided opinions regarding 
whether it was as likely as not that the back disorders in 
question had their origin in service.  The report of that 
examination, however, failed to answer the question as to 
whether it is at least as likely as not that the veteran had 
arthritis of the lumbar spine or the cervical spine within 
one year after April 1970.

Given the foregoing discrepancies in the record, the Board 
finds that a remand is unavoidable in this instance.  The 
Board is restrained by CAVC precedent from proceeding without 
the RO having followed all of the Board's own directives.  
38 C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 
(1998).  On that basis, it is determined that further notice 
is required to be provided to the veteran concerning the 
information necessary to be successful in his claims, and 
that obtaining an additional medical opinion is necessary for 
a fully informed evaluation of the claims on appeal.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should provide the 
veteran and his representative with 
notice concerning the kind of evidence or 
other information that is required to 
substantiate his claims of entitlement to 
service connection for ankylosing 
spondylitis, arthritis, and spina bifida 
of the lumbar spine and a cervical spine 
condition, to include, as the veteran 
alleges, as secondary to ankylosing 
spondylitis, arthritis, and spina bifida 
of the lumbar spine.  In describing the 
evidence that would substantiate the 
claims, the notice must take into account 
all potentially relevant grounds and 
theories of service connection, including 
secondary service connection and the 
presumption concerning arthritis that is 
manifested to a compensable degree within 
one year after a veteran's separation 
from service. See 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310 (2003).  The 
notice should specifically apprise the 
veteran that he may identify or submit 
lay statements as evidence that he fell 
and injured his back during service.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2005).  The notice must ask the veteran 
to submit all evidence in his possession 
that is pertinent to his claims.

Allow the veteran and his representative 
appropriate time in which to respond.

3.  With the notice requested in 
Paragraph 2, above, or separately, the 
VBA AMC should provide the veteran and 
his representative with notice concerning 
the fact that certain VA and private 
medical records that he or his 
representative have identified as being 
relevant to the disabilities in concern 
have not been obtained.  To prepare this 
notice, the VBA AMC should compare the 
medical records that are on file with the 
written statements or hearing testimony 
given by the veteran and his 
representative throughout the history of 
this case identifying other medical 
records.  The notice should ask the 
veteran to supply any additional 
identifying information or other 
clarification needed to obtain these 
records.  The notice must (i) identify 
the specific records VA was unable to 
obtain; (ii) explain the efforts VA made 
to obtain the records; (iii) describe any 
further action VA will take regarding the 
claim, including, but not limited to, 
advising the veteran that VA will decide 
the claim based on the evidence of record 
unless he submits the records VA was 
unable to obtain.

Then, the VBA AMC should make efforts to 
obtain all VA and private medical records 
identified by the veteran or his 
representative that are not currently on 
file.

The VBA AMC should document in the claims 
folder all action taken to obtain this 
evidence and provide appropriate further 
notice to the veteran and his 
representative, as described in this 
Paragraph 3, concerning any evidence that 
is not obtained.  Such notice should be 
sent only after the AMC has made any 
follow-up requests for medical records 
that appear to be required and has 
determined, for each set of medical 
records, whether further efforts to 
obtain them would be futile.

4.  After completing the foregoing 
development, the VBA AMC should schedule 
the veteran for an additional VA 
orthopedic examination of the spine.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  The examiner must annotate 
the report that the claims file was in 
fact made available for review and 
reviewed in conjunction with the 
preparation of the examination report.  
Any further indicated special tests and 
studies should be conducted.

In the examination report, the examiner 
should report all disorders of the lumbar 
spine and disorders of the cervical spine 
that are found and should state 
specifically whether arthritis of the 
lumbar spine or the cervical spine was 
found.  Addressing each disorder in turn, 
the examiner should state an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that the disorder is the result of injury 
or disease that the veteran incurred 
during service, including, in the case of 
any cervical spine disorder, whether it 
was proximately due to or the result of a 
disorder of the lumbar spine or whether 
any cervical spine disorder increased in 
severity beyond the natural progression 
of the disorder due to a disorder of the 
lumbar spine.  The examiner also should 
state an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran 
had arthritis of the lumbar 


spine or the cervical spine within one 
year after April 1970.

A full rationale for all opinions must be 
provided in the examination report.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims.  If 
the benefits requested on appeal are not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim(s) 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection for a lumbar spine disorder and a cervical 
spine disorder, and may result in a denial.  38 C.F.R. 
§ 3.655 (2005).



	                  
_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

